NOS.
12-05-00247-CR
         
12-05-00248-CR
         
12-05-00249-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
MATTHEW CLARK TAYLOR,       §                      APPEAL FROM THE 7TH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION ON REHEARING
PER CURIAM
            Matthew
Clark Taylor filed a motion for rehearing, which is overruled.  The court’s opinion of August 25, 2006 is
withdrawn, and the following opinion is substituted in its place.
            Matthew
Clark Taylor appeals his convictions for aggravated assault on a public
servant, for which he was sentenced to three terms of imprisonment for
life.  Appellant’s counsel filed a brief
in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  We affirm.
                                                
Background
            Appellant
was charged by separate indictments with three counts of aggravated assault on a
public servant by use or exhibition of a deadly weapon.  The trial court admonished Appellant, and
Appellant pleaded “guilty” as charged in each cause.  The trial court accepted Appellant’s “guilty”
pleas and proceeded to conduct a trial on punishment.  Ultimately, the trial court sentenced
Appellant to imprisonment for life for each conviction.  These appeals followed.




Analysis
Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant’s counsel states that he has
diligently reviewed the appellate record and is of the opinion that the records
reflect no reversible error and that there is no error in any of the cases upon
which an appeal can be predicated.  He
further relates that he is well acquainted with the facts in the cases.  In compliance with Anders, Gainous,
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978),
Appellant’s brief presents a chronological summation of the procedural history
of the cases and further states that Appellant’s counsel is unable to raise any
arguable issues for appeal.
            Thereafter,
Appellant filed a pro se brief in which he raised issues concerning (1)
evidentiary sufficiency, (2) the voluntariness of his guilty pleas, (3)
improper admonishment, (4) an allegedly improper finding that Appellant was
competent and not suffering from mental illness, (5) ineffective assistance of
counsel in the underlying proceedings and on appeal, (6) the trial court’s
failure to consider a lesser included offense, (7) illegal search and seizure,
and (8) the trial court’s failure to permit Appellant to withdraw his guilty
pleas.1  We have reviewed the records for reversible error
and have found none.  See Bledsoe
v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
 
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion with our consideration
of the merits.  Having done so and
finding no reversible error, Appellant’s counsel’s motion for leave to withdraw
is hereby granted and the trial court’s judgments are affirmed.
Opinion
delivered December 1, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(DO NOT PUBLISH)




1 We have construed Appellant’s response to his
counsel’s Anders brief and the issues raised therein liberally in
the interest of justice.